


WESTMINSTER PHARMACEUTICALS, LLC




CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT




THIS CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (the “Agreement”) is made as
of October __, 2015 (the “Effective Date”) by and among WESTMINSTER
PHARMACEUTICAL, LLC, Inc., a Delaware limited liability Company (the “Company”),
TRXADE GROUP, INC., a Delaware corporation and parent to the Company, (the
“Parent”), and Gajan A. Mahendiran and Amudha Mahendiran (collectively, the
“Purchaser”)




RECITAL




To provide the Company with additional resources to conduct its business, the
Purchaser is willing to loan to the Company in three disbursements an aggregate
amount of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000), subject to the
conditions specified herein.




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchaser, intending to be legally bound, hereby agree as follows:




1.

AMOUNT AND TERMS OF THE LOAN AND WARRANTS




1.1

The Loan.  Subject to the terms of this Agreement, the Purchaser agrees to lend
to the Company at the Closing (as hereinafter defined) the loan amounts on the
dates set forth on the Schedule of Payments attached to this Agreement (each, a
“Loan Amount”), which include the profit sharing percentages, against the
issuance and delivery by the Company of a convertible promissory note for such
amount, in substantially the form attached hereto as EXHIBIT A (each, a “Note”
and collectively, the “Notes.” The Purchaser hereby agrees to make all three
disbursements on the Schedule of Payments and the Company hereby agrees to
accept such loan amounts in exchange for the consideration provided herein.




1.2

Warrants.  In connection with the Note, the Parent shall issue a security
purchase warrant allowing the Purchaser to purchase a number of shares of
restricted Common Stock equal to one (1) share of Common Stock of the Parent for
every THREE DOLLARS ($3.00) of the Loan Amount received by the Company (rounded
to the nearest whole share, i.e. no fractional shares), at an initial exercise
price per security equal to $0.01 per share, exercisable for a period of five
(5) years from the date of issuance of the Warrant, such warrant being in the
form attached hereto as EXHIBIT B (as may be amended or modified from time to
time, the “Warrant”), but the initial investment of $450,000 shall include an
additional Warrant to purchase 10,000 shares of Common Stock on the same terms
above.




2.

CLOSING AND DELIVERY




2.1

Closing.  The closing of the sale and purchase of the Note (the “Closing”) shall
be held on the Effective Date, and later Notes at such other times as described
on the Schedule of Payments (such date is hereinafter referred to as the
“Closing Date”).




2.2

Subsequent Sales of Notes.  The Purchaser shall pay the loan amounts on the
Schedule of Payments on the dates provided.  The first closing and payment shall
occur upon the signing of this Note, and all such later payments made as
additional closings (each an “Additional Closing”) shall be obligatory and made
on the dates provided in the Schedule of Payments and under the terms and
conditions set forth in this Agreement, and (i)  the representations and
warranties of the Company set forth in Section 3 hereof shall speak as of the
Closing and the Company shall have no obligation to update any disclosure
related thereto, and (ii) the representations and warranties of the Purchaser in
Section 4 hereof shall speak as of such Additional Closing.  Any Notes sold
pursuant to this Section 2.2 shall be deemed to be “Notes,” for all purposes
under this Agreement.




2.3

Delivery.  At the Closing and each Additional Closing (i) the Purchaser shall
deliver to the Company a check or wire transfer funds in the amount of such
Purchaser’s Loan Amount; and (ii) the Company shall issue and deliver to each
Purchaser: (a) Note in favor of such Purchaser payable in the principal amount
of such Purchaser’s Loan Amount, and (b) a Warrant from the Parent as described
in Section 1.2 hereof.





1




--------------------------------------------------------------------------------




3.

REPRESENTATIONS, WARRANTIES THE COMPANY




The Company hereby represents and warrants to each Purchaser as of the Closing
as follows:




3.1

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted.  The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.




3.2

Corporate Power.  The Company and Parent have all requisite corporate power to
execute and deliver this Agreement, to issue each Note (collectively, the “Loan
Documents”) and to carry out and perform its obligations under the terms of the
Loan Documents.  




3.3

Authorization.  All corporate action on the part of the Company and Parent, its
directors and its stockholders necessary for the authorization of the Loan
Documents and the execution, delivery and performance of all obligations of the
Company under the Loan Documents, including the issuance and delivery of the
Notes and the reservation of the equity securities issuable upon conversion of
the Notes (collectively, the “Conversion Securities”) has been taken or will be
taken prior to the issuance of such Conversion Securities.  The Loan Documents,
when executed and delivered by the Company and/or the Parent, shall constitute
valid and binding obligations of the Company enforceable in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws.  The Conversion Securities, when
issued in compliance with the provisions of the Loan Documents will be validly
issued, fully paid and nonassessable and free of any liens or encumbrances and
issued in compliance with all applicable federal and securities laws.




3.4

Governmental Consents.  All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority, required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Notes and the Conversion Securities issuable upon conversion of
the Notes or the consummation of any other transaction contemplated hereby shall
have been obtained and will be effective at such time as required by such
governmental authority.




3.5

Compliance with Laws.  To its knowledge, the Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition or operations of the Company.  




3.6

Compliance with Other Instruments.  The Company is not in violation or default
of any term of its certificate of incorporation or bylaws, or of any provision
of any mortgage, indenture or contract to which it is a party and by which it is
bound or of any judgment, decree, order or writ, other than such violations that
would not individually or in the aggregate have a material adverse effect on the
Company. The execution, delivery and performance of the Loan Documents, and the
consummation of the transactions contemplated by the Loan Documents will not
result in any such violation or be in conflict with, or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, decree, order or writ or an event that
results in the creation of any lien, charge or encumbrance upon any assets of
the Company or the suspension, revocation, impairment, forfeiture, or nonrenewal
of any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.  The
sale of the Notes and the subsequent issuance of the Conversion Securities are
not and will not be subject to any preemptive rights or rights of first refusal
that have not been properly waived or complied with.




3.7

Offering.  Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of the Notes
and the Conversion Securities (collectively, the “Securities”) are and will be
exempt from the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended (the “Act”), and are exempt from registration
and qualification under the registration, permit, or qualification requirements
of all applicable state securities laws.




3.8

Use of Proceeds.  The Company shall use the proceeds of sale and issuance of the
Notes for the operation of its private label pharmaceutical distribution
business, including inventory purchases and for general working capital
purposes.





2




--------------------------------------------------------------------------------




3.9

Additional Information.  The Parent is subject to the informational requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in
accordance therewith files reports, proxy statements and other information
including annual and quarterly reports on Form 10-K and 10-Q (the “1934 Act
Filings”) with the Securities and Exchange Commission (the “Commission”).
Reports and other information filed by the Parent can be inspected and copied at
the public reference facilities maintained at the Commission at Room 1024, 450
Fifth Street, N.W., Washington, DC 20549.  The Commission maintains a web site
on the Internet (http://www.sec.gov) that contains reports, proxy and
information statements and other information regarding issuers that file
electronically with the Commission through the Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).  Purchaser acknowledges that Purchaser
has made the decision to invest in the Notes and Warrants solely on the basis
publicly available information about the Company and/or Parent in the Parent’s
filings with the Securities and Exchange Commission (collectively those filing,
including the 1934 Act Filings, shall be referred to as “Public Information”),
and that such Public Information currently contains only limited financial data
about the Company and Parent.  Purchaser acknowledges that no officer, director,
broker-dealer, placement agent, finder or other person affiliated with the
Company or Parent has given Purchaser any information or made any
representations, oral or written, other than as provided in the Public
Information, on which Purchaser has relied upon in deciding to invest in the
Notes and Warrants, including without limitation, any information with respect
to future acquisitions, products, performance, financial projections or
anticipated operations of the Company or the economic returns which may accrue
as a result of this investment.  The following 1934 Filings, as filed with the
Commission by the Parent, are incorporated herein by reference to the Parent’s
Public Information :




(a)

Quarterly Report on Form 10-Q for the quarters ended March 31, 2015 and June 30,
2014




(b)

Annual Report on Form 10-K for the year ended December 31, 2014;




(c)

Amended Annual Report on Form 10-K/1 for the year ended December 31, 2014.




(d)

Registration Statement on Form 10, as amended, originally filed with the
Securities and Exchange Commission on June 11, 2014, as amended.




The Company shall provide, without charge, to Purchaser, upon written or oral
request, a copy of any and all of the above Public Information.




IF THERE ARE ANY REQUESTS FOR ANY OTHER DOCUMENTS PLEASE CONTACT:




Suren Ajjarapu. Chief Executive Officer

Trxade Group, Inc., 1115 Gunn Hwy., Odessa, Florida 33556

Email: suren@trxade.com  Phone: (813) 601-3533




4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




4.1

Purchase for Own Account.  The Purchaser represents that it is acquiring the
Securities solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the Securities or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same, and does not presently have reason to anticipate a change in such
intention.




4.2

Information and Sophistication.  Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company and/or the Parent and it considers necessary or
appropriate for deciding whether to acquire the Securities, (ii) represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities and to
obtain any additional information necessary to verify the accuracy of the
information given the Purchaser and (iii) further represents that it has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risk of this investment.




4.3

Ability to Bear Economic Risk.  The Purchaser acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.





3




--------------------------------------------------------------------------------




4.4

Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until:




(a)

There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or




(b)

The Purchaser shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Purchaser shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration under the Act or any applicable state securities laws,
provided that no such opinion shall be required for dispositions in compliance
with Rule 144, except in unusual circumstances.




(c)

Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) or member (or retired
member) of such Purchaser in accordance with partnership or limited liability
company interests, or transfers by gift, will or intestate succession to any
spouse or lineal descendants or ancestors, if all transferees agree in writing
to be subject to the terms hereof to the same extent as if they were Purchasers
hereunder.




4.5

Accredited Investor Status.  The Purchaser is an “accredited investor” as such
term is defined in Rule 501 under the Act.




5.

FURTHER AGREEMENTS




5.1

“Market Stand-Off” Agreement.  The Purchaser agrees that such Purchaser shall
not sell, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any Common Stock (or other securities) of the Parent held by
such Purchaser (other than those included in the registration) during the
180-day period following the effective date of the Parent’s first firm
commitment underwritten public offering of its Common Stock registered under the
Securities Act (or such longer period as the underwriters or the Company shall
request in order to facilitate compliance with FINRA Rule 2711 or NYSE Member
Rule 472 or any successor or similar rule or regulation), provided that all
officers and directors of the Parent are bound by and have entered into similar
agreements.  The Purchaser agrees to execute and deliver such other agreements
as may be reasonably requested by the Company or Parent or the underwriters that
are consistent with the Purchaser’s obligations under Section 5.1 or that are
necessary to give further effect to this Section 5.1.  In addition, if requested
by the Parent or the representative of the underwriters of Common Stock (or
other securities) of the Parent, the Purchaser shall provide, within 10 days of
such request, such information as may be required by the Parent or such
representative in connection with the completion of any public offering of the
Parent’s securities pursuant to a registration statement filed under the Act.
 The obligations described in this Section 5.1 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future.




5.2

Further Assurances.  The Purchaser agrees and covenants that at any time and
from time to time it will promptly execute and deliver to the Company and/or
Parent such further instruments and documents and take such further action as
the Company may reasonably require in order to carry out the full intent and
purpose of this Agreement and to comply with state or federal securities laws or
other regulatory approvals.




6.

MISCELLANEOUS




6.1

Binding Agreement. The obligations hereunder may not be assigned without consent
of all parties. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.





4




--------------------------------------------------------------------------------




6.2

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of Florida as applied to agreements among Florida residents, made
and to be performed entirely within the State of Florida, without giving effect
to conflicts of laws principles.  Any action to enforce or interpret this
Agreement, or to resolve disputes over this Agreement between the Company, the
Parent and the Purchaser, will be settled by arbitration in accordance with the
rules of the American Arbitration Association. Arbitration will be the exclusive
dispute resolution process, and arbitration will be a held in Tampa, Florida.
 Any Party may commence arbitration by sending a written demand for arbitration
to the other Parties. The demand will set forth the nature of the matter to be
resolved by arbitration. The Company will select the place of arbitration. The
substantive law of the state of Florida will be applied by the arbitrator to the
resolution of the dispute. The Parties will share equally all initial costs of
arbitration. The prevailing Party will be entitled to reimbursement of attorney
fees, costs, and expenses incurred in connection with the arbitration. All
decisions of the arbitrator will be final, binding, and conclusive on all
Parties. Judgment may be entered on any such decision in accordance with
applicable law in any court having jurisdiction of it. The arbitrator (if
permitted under applicable law) or the court may issue a writ of execution to
enforce the arbitrator’s decision.  TO THE EXTENT EACH MAY LEGALLY DO SO, EACH
PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS SUBSCRIPTION, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL
TO, THE DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.




6.3

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




6.4

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




6.5

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address on the signature page below, and to Purchaser at the
addresses set forth on the signature page attached hereto or at such other
addresses as the Company or Purchaser may designate by 10 days advance written
notice to the other parties hereto.




6.6

Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective only upon the
written consent of the Company, the Parent and the Purchaser.




6.7

Expenses.  The Company and each Purchaser shall each bear its respective
expenses and legal fees incurred with respect to this Agreement and the
transactions contemplated herein.




6.8

Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Purchaser, upon any breach or default of
the Company or Parent under the Loan Documents shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  It is further agreed that any waiver, permit, consent or approval of
any kind or character by Purchaser of any breach or default under this
Agreement, or any waiver by any Purchaser of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.




6.9

Entire Agreement.  This Agreement and the Exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein.






5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this CONVERTIBLE PROMISSORY NOTE
PURCHASE AGREEMENT as of the date first written above.




COMPANY:




WESTMINSTER PHARMACEUTICAL, LLC.







By: ____________________________________

Suren Ajjarapu. Chief Executive Officer

WESTMINSTER PHARMACEUTICAL, LLC, 1115 Gunn Hwy., Odessa, Florida 33556




PARENT:

TRXADE GROUP, INC.







By: ____________________________________

Suren Ajjarapu. Chief Executive Officer

TRXADE GROUP, INC., 1115 Gunn Hwy., Odessa, Florida 33556




PURCHASER:







By: ____________________________________

Gajan A. Mahendiran and Amudha Mahendiran


Address:

____________________________________

____________________________________

____________________________________





6




--------------------------------------------------------------------------------










SCHEDULE OF PAYMENTS




Loan Amount

Payment Date

Cumulative Profit Percentage Participation of Net Profit

$450,000

October __, 2015

7.5%

$550,000

December 31, 2015

16.67%

$500,000

February 1, 2016

25%

Total:     $1,500,000

 

25%












